DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 06/30/2021 has been entered. Claims 16 and 31 have been amended; no additional claims have been added or cancelled. Claims 31-34 remain withdrawn due to a restriction/election requirement.
Accordingly, claims 16-34 and 36 are pending, with claims 16-30 and 36 under examination.
The amendment has necessitated new grounds of rejections under § 103 and § 112(b); although the Flesch reference is no longer being relied upon as a primary reference, it is still being relied upon as a secondary reference for dependent claims.
Claim Objections
Claim 16 is objected to because of the following informalities: “laser sintering system or a laser melting system” should be “laser sintering system (SLS) or a laser melting system (SLM)”, in order to provide clearer antecedent basis for the acronyms “SLS” and “SLM” in dependent claim 18. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: it appears that the phrase “related to” should be corrected to “relative to”, in view of the context of the claim describing the relative spatial positions. In addition, “geometrically different” should be “geometrically differently”. Appropriate correction is required. In the case that the applicant did intend to use the phrase “related to” instead of “relative to”, in the interest of clarity of the record, the applicant is encouraged to provide a brief explanation of what limitations are is being “related to” one another and how said limitations are “related to” one another.
Claim 25 is objected to because of the following informalities: “melting on” should be “melting an”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 and 36  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a plurality of sub-objects”, and claims 16-17, 19, and 30 also recite “the at least one sub-object” (in the second and third new additions to claim 16), which is the broader in scope than the former claim limitation. “[A] plurality” is a term that is 
Claim 18 recites the embodiment “wherein the forming the joining regions is performed outside the SLS or SLM system”. However, in the last “forming” step of parent claim 16, the forming of the joining regions is performed on the construction platform, wherein the construction platform is understood to be within the SLS or SLM system. It is unclear how the forming of the joining regions can be performed outside the SLS or SLM system when the independent claim requires that the forming is performed within the SLS or SLM system, which renders the claim indefinite.
Claim 19 recites the limitation “wherein the joining regions are formed such that they join together sub-objects that are, at least partially, arranged or to be arranged next to each other and/or on top of each other”.
With regard to the phrase “at least partially” in claim 19, the limitation “at least partially” is a subjective term; some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)) (MPEP 2173.05(b) IV.). In the instant case, the BRI of being “arranged next to each other” (which is recited after “at least partially”) is generally understood to mean being within reasonably close proximity to one another, in a manner that would still allow for the joining of the sub-objects to 
With further regard to claim 19, the limitation of “to be arranged next to each other and/or on top of each other” is unclear. The limitation of “to be” suggests that at the time the joining regions are being formed, the sub-objects are not already arranged next to each other. This is contrary to the teachings of independent claim 16, which requires that the sub-objects are formed in conjunction with, and on top of the construction platform (see claim 16, which states “forming, on a construction platform, the support structure…the support structure at least partially supporting the three-dimensional object to be produced”). Thus, the sub-objects must already be arranged next to each other according to claim 16; however, claim 19 implies that the sub-objects are not already arranged next to each other based on the “to be arranged next to each other” language.
Claim 20 recites the limitation “wherein the joining regions are designed geometrically different depending on the position of the sub-objects to be joined using these joining regions related to the three-dimensional object to be produced”. It is unclear what limitations are being “related to” one another, and it is further unclear how said limitations are being “related to” one 
Claim 21 recites the limitation “successively forming joining regions of a second geometric design and/or completing according to the second geometric design, by further forming, joining regions already formed of the first geometric design”. The claim is indefinite because the manner in which the “further forming” is performed “according to the second geometric design” is unclear. If there are already regions formed of a first geometric design, it is unclear how completion of the first geometric design is performed in ‘accordance’ with the second geometric design. With further regard to the “according to” language, the phrase “according to” suggests a relationship between the first geometric design and the second geometric design, but the relationship is not defined or suggested so as to provide any metes and bounds to the phrase “according to”, which renders the claim indefinite.
The applicant is suggested to incorporate language from, for example, last paragraph on page 12 of the applicant’s specification which states that the first geometric design is “point-type”, which is then formed into “actual joining” regions via “linear joining”, into claim 21.
Claims 17, 22-30 and 36 are rejected as being dependent from rejected claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19-25, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 20160009039 A1; of record) in view of Manners (US 5965079 A; of record).
Regarding claim 16, Blanchet discloses a method of additively manufacturing a part (meeting the claimed “method of producing a three dimensional object via successive solidification of layers”) via selective melting of a powder (meeting the claimed “construction material”) on a support plate (meeting the claimed “construction platform”) having a main element (analogous to the claimed “object” and “at least one sub-object”, in the case that the “sub-object” is just “one”) and rigid secondary elements arranged between the main element and the support plate (Abstract). Because these secondary elements are arranged under the main element, they will support the main element while it is being manufactured [0014], [0027], (Figs. 1, 5); thus the “secondary elements” meets the claimed “support structure” being produced by claim 16. The method uses a selective laser melting/sintering [0003], [0005]-[0008], [0014], which meets the claimed “laser sintering or a laser melting system”. The main element, i.e. the object (and therefore the “at least one sub-object” as discussed above), is connected to the support structure, which itself is connected to the support plate, which meets the limitation of “such that the at least one sub-object is fixed or supported in a position relative to the construction platform”.
Once the main element has been manufactured, the secondary elements also make it easier for the main element to be detached from the support plate [0014], which meets the limitation of “removing the three-dimensional object from the support structure” (on the last line of claim 16).
Blanchet is silent regarding the third “forming step in claim 16 (starting with “forming, by a second process...arranged sub-objects”.

Manners teaches a method for making a three-dimensional object by stereolithography (Abstract).
  Manners teaches “Tiling is a method of forming a layer of an object produced by stereolithography, wherein the layer is divided into a series of area elements or tiles. Each area element is isolated from adjacent area elements by spacings. The spacings around each area element remain untransformed, at least until all neighboring area elements or tiles are transformed or solidified. The spacings between the individual tiles are left untransformed to act as stress relief zones. The width of the spacing is typically small compared to the width of the individual tiles.” (col. 33, lines 54-63) (Figs. 1a-1d).
the spacings between the tiles can be transformed or solidified (referred to as grouting or mortar) usually after all of the tiles have been formed. An entire object can be made by tiling to reduce post treating. This grouting is usually transformed to a lesser degree than the tiles (a lower exposure is used)” (col. 34, lines 18-24; Figs. 23a-23c; emphasis added). 
Thus, the tiles meet the claimed “sub-objects”, and the act of transforming or solidifying the spacings between the tiles meets the claimed limitation of “forming, by a second process to the first process, a plurality of joining regions while maintaining the position of the at least one sub-object relative to the construction platform, at least one of the plurality of joining regions being located between adjacently arranged sub-objects of the plurality of sub-objects and at least partially joining the adjacently arranged sub-objects”.
Although the manufacturing method of Manners is stereolithography, which differs from powder-based laser sintering/melting, stereolithography is nonetheless still an additive manufacturing method that relies upon layerwise fusion/consolidation of material and is thus within the same field of endeavor. Modifying Blanchet to incorporate the Manners’ concept of leaving spaces to form tile-like regions of an additively manufactured object would result in leaving deposited metal powder between the tile-like “sub-objects”, rather leaving than photocurable polymer liquid uncured/unfused (see col. 1, lines 13-40 of Manners) between the tile-like “sub-objects” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet’s method to include Manner’s method of leaving spacings of untransformed material, as doing so would allow for creating stress relief zones (Manners; col. 33, lines 54-63).
Regarding claim 17, Blanchet and Manners teach the method as applied to 16 above, and Blanchet further teaches that the manufacturing of the main element and secondary elements occurs during one and the same manufacturing operation in order to form a sintered part [0014], which meets claim 17.
Regarding claim 19, Blanchet and Manners teach the method as applied to 16 above. Blanchet is silent regarding “sub-objects that are, at least partially, arranged or to be arranged next to each other and/or on top of each other”.
As discussed in the rejection of claim 16 above, Manners teaches “Tiling is a method of forming a layer of an object produced by stereolithography, wherein the layer is divided into a series of area elements or tiles. Each area element is isolated from adjacent area elements by spacings. The spacings around each area element remain untransformed, at least until all neighboring area elements or tiles are transformed or solidified. The spacings between the individual tiles are left untransformed to act as stress relief zones. The width of the spacing is typically small compared to the width of the individual tiles.” (col. 33, lines 54-63) (Figs. 1a-1d).
The above teaching is understood to mean that the sub-objects (“tiles”) are arranged next to each other, meeting the claimed limitation of the sub-objects being “arranged or to be arranged or to be arranged next to each other”.
Manners further teaches that “the spacings between the tiles can be transformed or solidified (referred to as grouting or mortar) usually after all of the tiles have been formed. An entire object can be made by tiling to reduce post treating. This grouting is usually transformed to a lesser degree than the tiles (a lower exposure is used)” (col. 34, lines 18-24; Figs. 23a-23c; emphasis added). 

Regarding claim 20, Blanchet and Manners teach the method as applied to 16 above. Blanchet is silent regarding joining regions being designed geometrically different depending on the position of the sub-objects to be joined.
Manners appreciates varying the grid structure based on the position within the object; Manners states “Furthermore, more complex embodiments are possible that use different building parameters for different internal portions of the object. Some of these more complex embodiments use minimal internal grid structure near the surfaces and boundaries of the object and use more internal grid structure deep within the object. Other embodiments use some grid structure near the surfaces and boundaries of the object but use less or no grid structure in the deep internal regions of the object” (col. 5, lines 53-60; also see col. 36, lines 31-42).
Thus, Manners teaches that depending on the location of the object to be produced, the grid structure for the tiling can be varied (and therefore the geometry of the grid structure), which meets claim 20.
Regarding claim 21, Blanchet and Manners teach the method as applied to 16 above. Blanchet is silent regarding “first joining at least a part of the sub-objects using joining regions of a first geometric design; and successively forming joining regions of a second geometric 
Manners teaches “the tiles can be partially cured (e.g., a one line trace) followed by partial curing of other tiles, and then returning one or more times to fully cure the previously partially cured tiles.” (col. 37, lines 8-11), which renders obvious the claimed limitations of “first joining…” and “completing…by further forming, joining regions already formed of the first geometric design”, respectively. Manners appreciates performing curing/fusing of material gradually in order to provide for regions of stress relief, and to lead to more uniform dispersion of stresses that can build up during the curing process (see col. 39, lines 28-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Manners’ technique to Blanchet, of partially fusing material in tile gap regions in order to more uniformly disperse stresses that can build up during additive manufacturing (see also col. 13, lines 19-25 for discussion of tiling in order to reduce stresses).

Regarding claims 22, 24, and 36, Blanchet and Manners teach the method as applied to claims 16 and 21 above. Blanchet is silent regarding a first geometric design comprising a point-type geometric design (in claim 22), forming a slot-type geometric design (claim 24), and are silent regarding the second geometric design comprising a linear geometric design (claim 36).
Manners teaches “Tiling is a method of forming a layer of an object produced by stereolithography, wherein the layer is divided into a series of area elements or tiles. Each area element is isolated from adjacent area elements by spacings. The spacings around each area element remain untransformed, at least until all neighboring area elements or tiles are transformed or solidified. The spacings between the individual tiles are left untransformed to act as stress relief zones. The width of the spacing is typically small compared to the width of the individual tiles.” (col. 33, lines 54-63) (Figs. 1a-1d).
Regarding the “point-type” joining regions required by claim 22, this limitation would be obvious over Manners. As discussed above, leaving a regularly-occurring pattern of spacings of un-solidified material along the border of adjacent tiles would mean that there would also be a regularly-occurring pattern of solidified material at the border of the same adjacent tiles. Considering that the “tiles” are small relative to the whole object, it is understood that the border/spacings are even smaller, which means that the solidified material in the border is also very small, which meets the claimed “point-type” joining regions because “points” are very small.
Regarding the “slot-type gap space” of claim 24, as discussed above, the spacings around each area element which are untransformed/solidified meets claim 24.
In addition, as discussed above and as can be seen from Figs. 1b-1d of Manners, the borders of the tiles are divided as straight lines. Thus, both the spacings (unsolidified) and the joining regions at the borders (solidified) would be of a linear geometric design.

Regarding claim 23, Blanchet and Manners teach the method as applied to claim 16 above; Blanchet is silent regarding the limitation of “forming at least one part of the part of the joining  regions at least partially elastically…of the object”.
Elasticity is the ability of an object to resume its normal shape after being stretched or compressed. Metals and metal alloys, including rigid alloys, have some degree of elasticity, even if small.

Regarding claim 25, Blanchet and Manners teach the method as applied to claim 16 above.
Performing the proposed modification of Blanchet with Manners as discussed in the rejection of claim 16 above means that applying the concept of Manners’ tiling to Blanchet’s method, which is based on powder metallurgy and laser sintering/melting would mean that the joining regions would be formed by melting (Blanchet; Abstract, [0003]).
Regarding claim 29, Blanchet and Manners teach the method as applied to claim 16 above. Blanchet is silent regarding the sub-objects being formed with equal or different geometric design. However, as discussed in the rejection of claim 16 above, Figs. 23a-23c depict an embodiment where all the tiles are the same geometric design (squares/rectangles; see col. 36, lines 32-42).

Claims 18, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 20160009039 A1; of record) in view of Manners (US 5965079 A; of record), as applied to claim 16 above, and further in view of Flesch et al. (US 20120255176 A1; of record).
Regarding claims 18 and 26-27, Blanchet and Manners teach the method as applied to claim 16 above, but are silent regarding the joining being performed outside the SLS or SLM system. 
Flesch discloses a method for producing a metal reinforcement for a turbine engine blade (Abstract). The metal reinforcement 30 has a V-shaped profile which fits onto the leading or trailing edges of a turbine blade (Abstract; Figs. 1-2 and 5; [0054]).
	The metal reinforcement 30 is manufactured by first creating sectors (such as sectors 30a-30d, etc. [0062]; hereinafter “sectors”), which is analogous to the claimed “sub-objects”, via a rapid prototyping process (i.e. additive manufacturing) such as laser fusion [0065] (i.e. laser sintering/melting). Although using a powder for manufacturing the sectors is not explicitly stated in Flesch, Flesch states that “[t]he laser fusion process, or the process of sintering by laser fusion, is a process known to the person skilled in the art and dealt with in numerous patents, such as in particular patents EP 2060343 or EP 2125339; consequently, we do not describe in further detail the functioning principle of this method of manufacture”. Laser fusion AM processes involving production of metal parts are known to one of ordinary skill in the art, and most commonly use metal powder material via successive application of (powder) layers [0065].
The sectors are positioned next to one another on top of a specific moulding (molding) tool 40 [0069], (Fig. 5), wherein the molding tool 40 is analogous to the claimed “support structure” and to the support structure of Blanchet as discussed in the rejection of claim 16 above. After placing the sectors on the molding tool, the sectors are rigidly connected by a claim 18 – in this case, the first process is the laser sintering process of Blanchet in view of Manners, while the second, separate process is the rigid connecting process of brazing of Flesch. In this case, the braze material meets the “substance bonding” of claim 26 because the braze material diffused in between the sectors is a substance that bonds the sectors together. In another embodiment, the rigid connection process is replaced by a step of welding [0087], which meets the claimed “welding” of claim 27, because welding is a process which involves melting two components together.
Flesch is silent regarding the support structure being formed by a laser sintering system or a laser melting system (claim 16), and is silent regarding at least a part of the support structure and at least a part of at least one sub-object being formed simultaneously by the first process.
Regarding claim 28, Blanchet and Manners teach the method as applied to claim 16 above, but are silent regarding temporarily interrupting the forming and then performing at least one heat treatment. Flesch teaches performing a heat treatment step for relaxing the stresses [0029], [0093], which meets the claimed “at least one heat treatment measure affecting the properties of the support structure and/or the properties of the sub-objects during the period of time.
Although Flesch does not explicitly teach “temporarily interrupting the forming…”, which suggests that “the forming” is later resumed, this limitation would be obvious. Flesch recognizes that stresses are present during the manufacturing of the reinforcement; although the stresses are reduced when forming a plurality of sectors compared to one whole component [0018], the stresses are not completely eliminated, which is why a stress-relieving heat treatment step is required [0029], [0093]. Flesch also recognizes that due to the laser fusion AM process, during the forming so as to relieve the internal stresses of the AM turbine blade reinforcement; turbine blades undergo extreme conditions when in operation, thus removing any and all sources of detrimental internal stresses in the blade reinforcement during the production process would be obvious.
Regarding claim 30, Blanchet and Manners teach the method as applied to claim 16 above, but are silent regarding forming at least one reception room, then receiving at least one third item comprising a lightweight element of a lightweight structure.
Flesch teaches that the metal reinforcement, including the sectors which form the reinforcement, are V-shaped (Fig. 2); the metal reinforcement is, in one embodiment, made of titanium [0058]. The inside of the V-shape is where the turbine blade is attached, which meets the claimed “reception volume”; the reinforcement is attached to the blade by glue/epoxy resin, which is placed in the V (i.e. reception volume). Glue/epoxy resin is a lightweight element relative to titanium and is a lightweight structure.
Response to Arguments
The applicant’s arguments (see page 6 to first paragraph on page 8 of arguments) filed 06/30/2021 that Flesch does not teach all features of claim 16, and amendments to claim 16, persuasively overcome the previous rejection of claim 16 over Flesch in view of Blanchet; thus, the rejection of claim 16 over Flesch has been withdrawn. Specifically, Flesch is silent regarding forming the support structure on a construction platform and that the sub-object(s) are fixed in a 
However, in view of the amendment to claim 16, the claim remains obvious over Blanchet in view of Manners as discussed in the new § 103 rejection above. However, although the Flesch reference is no longer being relied upon for the rejection of claim 16, the Flesch reference is being relied upon as a secondary reference in the rejection of claims 18, 28, and 30.
The remainder of applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
	With regard to claims 18, 28, and 30 for which the Flesch reference is relied upon, Flesch remains reasonably pertinent art in view of the metal reinforcement itself still being an additively manufactured object that is produced from sub-objects/sectors which are joined together in such a manner that internal stresses are avoided/minimized due to the use of sub-objects/sectors (para. 0018, 0029, 0093, 0101).
	With regard to the arguments directed Blanchet (see page 8 of arguments), the deficiencies of Blanchet are remedied by Manners as discussed in the new § 103 rejection above. 
	With regard to the arguments directed to Manners (see first section on page 9 of arguments), the features for which Manners is silent are taught by the new primary reference, Blanchet (previously used as a secondary reference).
	With regard to arguments claiming allowability and requesting rejoinder (see second section on page 9 of arguments), the claims are currently not allowable, and thus rejoinder will not be currently be considered.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731